            CaseApplication
   AO 106A (08/18) 8:20-mj-00392-DUTY                  Document
                            for a Warrant by Telephone or                1 Filed
                                                          Other Reliable Electronic    07/10/20
                                                                                    Means         Page 1 of 28 Page ID #:1

                                           UNITED STATES DISTRICT COURT
                                                                          for the
                                                              Central District
                                                           __________  Districtofof
                                                                                  California
                                                                                    __________

                     In the Matter of the Search of                          )
             (Briefly describe the property to be searched or identify the   )
                             person by name and address)                     )      Case No. 8:20-MJ-00392
                                                                             )
                Room 120, San Clemente Inn,                                  )
        2600 Avenida President, San Clemente, California                     )
                                                                             )
                                                                             )

       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A-1
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                       property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                             Offense Description
          18 U.S.C. § 1704                                                   Posession of USPS Arrow Key

          18 U.S.C. § 1708                                                   Posession of Stolen Mail
             The application is based on these facts:
                   See attached Affidavit
                     Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                                  ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                  Loren J. Rofe
                                                                                                   Applicant’s signature

                                                                                       US Postal Inspector Loren J. Rofe
                                                                                                   Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.

Date: ___________________
                                                                                                   Judge’s signature

City and State: Santa Ana, CA                                                    Hon. Douglas F. McCormick, U.S. Magistate Judge
                                                                                                   Printed name and title

AUSA: S. Tenley (714-338-2829)
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 2 of 28 Page ID #:2



                               AFFIDAVIT
     I, Loren Rofe, being duly sworn, declare and state as

follows:

                           I. INTRODUCTION
     1.     I am a Postal Inspector with the United States Postal

Inspection Service (“USPIS”) and have been so employed since

March 2001.    I am currently assigned to the Los Angeles

Division, Mail Theft Team located in Long Beach, California.

The Mail Theft Team investigates postal-related crimes,

including theft of United States mail, fraud, and related

activity in connection with access devices that include credit

cards and debit cards, identity theft, and unauthorized use of

other persons’ information for financial gain.         The Mail Theft

Team also investigates crimes related to the use, theft, or

counterfeiting of postal keys (referred to as “arrow keys”) and

locks.    I am an investigative or law enforcement officer of the

United States within the meaning of Title 18, United States

Code, Section 2510(7).     As such, I am empowered to conduct

investigations of, and to make arrests for, offenses enumerated

in Title 18, United States Code, Section 2516.

     2.     I have completed a sixteen-week, basic training course

in Potomac, Maryland, which included training in the

investigation of mail theft, identity theft, and crimes against

postal property.    During my employment, I have investigated

crimes involving mail theft, bank fraud, identity theft, credit

card fraud, and the theft or counterfeiting of postal keys and

locks.    I have interviewed suspects, victims, and witnesses
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 3 of 28 Page ID #:3



regarding mail theft, bank fraud, identity theft, and the theft

or counterfeiting of postal keys.      Based on my own mail theft

investigations and discussions with other Postal Inspectors, who

combined have over 20 years of experience, I have learned about

mail theft investigations and common mail theft and identity

theft practices.    Prior to being assigned to the Mail Theft

Team, I was assigned to the Prohibited Mailing Narcotics Team in

Los Angeles, California where my duties included investigating

narcotics violations involving the United States Mails.          I was

also previously employed as a Special Agent with the United

States Immigration and Naturalization Service from January 1996

to March 2001.

                       II. PURPOSE OF AFFIDAVIT
     3.   This affidavit is made in support of an application

for a warrant to search a hotel room and vehicle associated with

JOHN GILBO (“GILBO”), who is suspected of possessing and using a

United States Postal Service (“USPS”) arrow key to steal U.S.

Mail, in violation of 18 U.S.C. §§ 1704 (possession of a USPS

arrow key) and 1708 (possession of stolen mail).

     4.   The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.   This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.    Unless specifically indicated otherwise, all




                                       2
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 4 of 28 Page ID #:4



conversations and statements described in this affidavit are

related in substance and in part only.

                    III. PREMISES TO BE SEARCHED
       5.   The premises to be searched are described as follows:

            a.   Room 120, San Clemente Inn, 2600 Avenida

President, San Clemente, California (the “SUBJECT RESIDENCE”),

as further described in Attachment A-1, which is incorporated

fully herein by reference; and,

            b.   2005 BMW X5 SUV, black in color, with California

license plate NCORJBL (the “SUBJECT VEHICLE”), as further

described in Attachment A-2, which is incorporated fully herein

by reference.

                   IV. STATEMENT OF PROBABLE CAUSE

       A.   Investigation of GILBO’s Possession of an Arrow Key
            and Theft of U.S. Mail
       6.   Based on my conversations with and information

provided by USPS employees J. Sixx and P. Oviedo, my review of

USPS reports, and my personal conversations with witnesses

(including a mail theft victim referred to herein as “Resident-

1”), I have learned the following:

            a.    Resident-1 lives in an apartment within a mixed-

use apartment/business complex located at 107 Avenida de la

Estrella in San Clemente, California (the “apartment complex”).

            b.   On May 30, 2020, Resident-1 and several family

members returned to the apartment complex at approximately 5:30

p.m.    As they walked into the apartment complex, they saw their

neighbor, who Resident-1 knows as GILBO, at what USPS refers to




                                       3
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 5 of 28 Page ID #:5



as a Neighborhood Delivery Collection Box Unit (the “Collection

Box Unit”).     A Collection Box Unit is a large mailbox containing

several individual mailboxes each assigned to a specific tenant

located within the complex.     The Collection Box Unit associated

with the apartment complex has sixteen individual mailboxes.

           c.     When Resident-1 saw GILBO at the Collection Box

Unit, the right panel of the Collection Box Unit was open.

Resident-1 noticed that there was a key in the lock typically

used by the USPS Letter Carrier to open the Collection Box Unit.

When Resident-1 asked GILBO what he was doing, GILBO said that

he was fixing the panel.     According to Resident-1, GILBO then

immediately closed the panel, removed the key, and left.

           d.     Resident-1 recalled that he had previously

learned from GILBO that GILBO was a former USPS employee.

           e.     Resident-1 later informed the property manager,

Ed Zeng, about what he had seen.      Zeng responded that he would

have cameras installed that could capture events at the

Collection Box Unit.

           f.     When I asked Resident-1 whether he noticed that

he had been missing any mail, Resident-1 and his wife said they

had not received vehicle registration tags that they had been

expecting.    Resident-1 said he had not experienced any other

fraud in his financial accounts.

           g.     Resident-1 further stated that he never

authorized GILBO to possess, retain, or use their mail.

Resident-1 also never granted GILBO access to his individual

mailbox.



                                       4
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 6 of 28 Page ID #:6



     7.   On June 10, 2020, I spoke with Ed Zeng, the property

manager for the apartment complex.         Zeng told me the following:

          a.    GILBO and Darnell Lorraine Pryor, who Zeng

believes is GILBO’s wife, moved into Apartment A within the

apartment complex in November 2019.        The check used to pay the

security deposit and first month’s rent was returned for

insufficient funds.    Thereafter, Zeng has been pursuing the

legal process necessary to evict GILBO and Pryor from Apartment

A.

          b.    On or around June 4, 2020, after learning of

Resident-1’s observations of GILBO and that other tenants

believed they were missing mail, Zeng installed surveillance

cameras that covered the area of the Collection Box Unit.

          c.    Zeng reviewed the surveillance footage and saw

that on June 4 and June 5, 2020, GILBO used some sort of key to

open the Collection Box Unit panels.

     8.   I personally reviewed the same surveillance footage

and observed the following:

          a.    On June 4, 2020, at approximately 10:18 p.m., a

male (who Zeng identified as GILBO) can be seen using a key to

open the Collection Box Unit access panel, giving GILBO access

to all individual mailboxes within the panel.        GILBO then

removed what appears to be U.S. mail from the open mailboxes.

          b.    On June 5, 2020, at approximately 8:58 p.m.,

GILBO approached the Collection Box Unit.        He used a key to open

the entire access panel.     He looked inside the Collection Box




                                       5
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 7 of 28 Page ID #:7



Unit, but did not remove anything.         He quickly closed the panel,

removed the key, and left the area.

     9.    Based on my training and experience, I know that the

key used to access a Collection Box Unit is commonly referred to

as an “arrow key.”    An arrow key is a universal type key that is

used by USPS letter carriers, in the process of delivering mail,

to access items including, but not limited to, USPS blue

collection boxes, apartment complex security gates, and

commercial mail receptacles.      An arrow key may only be possessed

by USPS employees.    Arrow keys, or counterfeit arrow keys, are

used by mail thieves to gain access to a large number of

mailboxes at one time.     I also know that mail thieves may also

manufacture or purchase counterfeit arrow keys which also allow

access to Collection Box Units.      I also know that if a device

other than an arrow key (or counterfeit arrow key) was used to

access the Collection Box Unit, it likely would have damaged the

lock and prevented USPS employees from delivering mail.          Because

there is no information suggesting the lock is damaged, I have

concluded that either an arrow key or counterfeit arrow key was

used by GILBO to access the Collection Box Unit.

     10.   On June 10, 2020, I obtained California Department of

Motor Vehicles (“DMV”) records for GILBO.        I compared the DMV

photograph of GILBO to the individual on the surveillance video.

GILBO appears to be the individual in the video using a key to

access the Collection Box Unit and remove mail.

     11.   On June 11, 2020, I researched USPS employment records

and confirmed that GILBO is a former USPS employee.         He resigned



                                       6
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 8 of 28 Page ID #:8



from USPS in 2003.     Based on my training and experience, I know

that during employment, USPS employees would have had access to

USPS arrow keys.     However, a USPS employee would not have been

authorized to retain an arrow key after his or her employment

ended.

     B.      The SUBJECT RESIDENCE and SUBJECT VEHICLE
     12.      On June 10, 2020, Zeng told me that he believed GILBO

was residing at the San Clemente Inn.       Zeng further said that,

although GILBO had access to Apartment A while the eviction

process was pending, Zeng did not believe GILBO was sleeping in

Apartment A.     Zeng also showed me a photograph of GILBO’s

vehicle, a BMW X5 SUV (the SUBJECT VEHICLE), parked at the San

Clemente Inn.     I could see the California license plate number

of the SUBJECT VEHICLE in the picture: NCORJBL.

     13.     I thereafter conducted a vehicle registration check

for the SUBJECT VEHICLE.     The SUBJECT VEHICLE is registered to

GILBO.     The registration expired in 2018.

     14.     On June 12, 2020, I conducted surveillance at the San

Clemente Inn.     I saw the SUBJECT VEHICLE parked in a parking

spot reserved for guests.     Although the registration for the

SUBJECT VEHICLE had expired in 2018, I saw that the license

plate for the SUBJECT VEHICLE had a July 2020 registration tag.

     15.     On July 8, 2020, I spoke with a manager of the San

Clemente Inn.     The manager confirmed that GILBO and Pryor have

rented Room 120 within the San Clemente Inn (the SUBJECT

RESIDENCE).     GILBO and Pryor have currently reserved the SUBJECT

RESIDENCE until July 19, 2020.



                                       7
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 9 of 28 Page ID #:9



     C.    Training and Experience Regarding Mail Theft and
           Possession of Arrow Keys
     16.   Based on my training and experience, and my

consultation with other United States Postal Inspectors, I am

aware that typical mail thieves operate as follows:

           a.   Mail thieves steal mail in a variety of ways:

breaking into panel mailboxes at apartment or condominium

complexes, which allows the thieves access to numerous

individual mailboxes at once; using stolen or counterfeit USPS

arrow keys to open USPS collection or mailboxes; submitting

fraudulent U.S. Postal Service “Change of Address” requests to

divert mail from a victim’s residence and forwarding it to a

suspect address or “drop” location; jamming USPS collection

boxes with paper, to allow someone to reach into the box;

reaching into USPS collection boxes overflowing with U.S. Mail;

“mailboxing,” a process by which mail thieves drive through

neighborhoods and steal outgoing and/or incoming U.S. Mail from

residential mailboxes; and “fishing,” which is using a homemade

sticky device that is lowered into USPS collections boxes to

extract U.S. Mail through the deposit slot.

           b.   Mail thieves will steal U.S. Mail to obtain

personal checks, money orders, and cash or other cash

equivalents, originally completed and mailed by the true account

holders as payment to the account holders’ creditors.          Mail

thieves often use items or information taken therefrom to commit

bank fraud or other financial crimes.       Specifically, mail

thieves may use the checks to gain financial information




                                       8
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 10 of 28 Page ID #:10



including account numbers and account holders’ names and

addresses.    Often, mail thieves use this information to create

counterfeit checks, which they make payable to themselves or

members of the ring.     Mail thieves also may chemically “wash”

the checks to remove handwritten information or alter the checks

to make them payable to different persons or entities or in

higher amounts than originally were written and then

fraudulently cashing the checks.       Similarly, mail thieves also

steal U.S. Mail to obtain USPS customers’ credit cards, credit

card statements, credit card convenience checks, and

correspondence which contains USPS customers’ personal or

financial information.      The mail thieves use the information

from the stolen U.S. Mail to conduct “account takeovers” in

which they add their own names to the victims’ accounts for the

purposes of fraudulently ordering or purchasing merchandise or

applying fraudulently for credit cards in the victims’ names.

Mail thieves also commonly use equipment to print counterfeit

credit and identification cards, including equipment to create

magnetic strips for credit cards, embossing machines to create

credit cards, laser printers to create checks, and magnetic card

readers to read and re-encode credit cards.

           c.    The proceeds generated from the mail theft and

related fraud activities often are used to buy methamphetamine

or other illegal drugs, which then are used to recruit

additional individuals to facilitate the scheme.

           d.    Mail thieves often keep evidence, contraband,

fruits, or instrumentalities of violations of their crimes,



                                        9
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 11 of 28 Page ID #:11



including stolen mail, arrow keys, and counterfeit arrow keys,

in a location that is private, secure, and easily accessible,

such as a residence, vehicle, personal storage units, or

inexpensive short-term rental units, such as motel rooms.           Mail

thieves commonly store in their residence tools that assist in

committing their crimes, including but not limited to: stolen

U.S. Mail, personal checks and credit cards stolen from the U.S.

Mail, notebooks listing USPS customers’ personal information,

materials for creating false identification cards, computer

equipment, check washing chemicals, equipment to create magnetic

strips for credit cards, embossing machines to create credit

cards, laser printers to create checks, magnetic card readers to

read and re-encode credit cards, tools used to gain access to

buildings and/or breaking into panel mailboxes at apartment or

condominium complexes, and materials for constructing “fishing”

devices.    This allows mail thieves to comfortably sort through

the stolen mail for valuable items such as checks, money orders,

credit cards, credit card applications, and other mail

containing personal identifying information.

            e.   It is common practice for mail and identity

thieves to use and maintain computers to track their fraudulent

transactions.    These individuals often use computers to

perpetrate their crimes due to the relative anonymity gained by

conducting financial transactions electronically or over the

internet.    They often employ computers for purposes of, among

other things, (1) applying online for fraudulent credit cards;

(2) obtaining personal identification information for the



                                       10
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 12 of 28 Page ID #:12



purpose of establishing or modifying fraudulent credit card

accounts; (3) using fraudulently obtained credit cards to make

purchases; and (4) keeping records of their crimes.

            f.   Individuals who participate in mail and identity

theft use digital devices to maintain telephone numbers of co-

conspirators in order conduct their business, to communicate

with co-conspirators, and to coordinate their activities.

      D.    Training and Experience on Digital Devices 1
      17.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

            a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are


      1As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;
desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       11
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 13 of 28 Page ID #:13



replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.    Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.           That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.    For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously




                                       12
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 14 of 28 Page ID #:14



develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.

      18.   Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

            a.   Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of

electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

            b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.

      19.   The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:




                                       13
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 15 of 28 Page ID #:15



           a.    Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.    In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked

for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.

           c.    Thus, the warrant I am applying for would permit

law enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress GILBO’s thumb and/or fingers on the

device(s); and (2) hold the device(s) in front of GILBO’s face

with his or her eyes open to activate the facial-, iris-, and/or

retina-recognition feature.




                                       14
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 16 of 28 Page ID #:16



      20.   Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

                         V. ITEMS TO BE SEIZED
      21.   Based on the foregoing, I respectfully submit that

there is probable cause to believe that the items listed in

Attachment B, which constitute evidence of violations of 18

U.S.C. §§ 1704 and 1708 and which is incorporated herein by

reference, will be found at the SUBJECT PREMISES.

                              VI. CONCLUSION
      22.   For all the reasons described above, there is probable

cause to believe that evidence of violations of 18 U.S.C.

§§ 1704 and 1708, as described above and in Attachment B of this

affidavit, will be found in a search of the SUBJECT RESIDENCE

and SUBJECT VEHICLE, as further described above and in

Attachments A-1 and A-2.



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
July, 2020.



HONORABLE DOUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE




                                       15
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 17 of 28 Page ID #:17



                             ATTACHMENT A-1
PREMISES TO BE SEARCHED

      The premises to be searched is Room 120 at the San Clemente

Inn, located 2600 Avenida Del Presidente, San Clemente,

California (the “SUBJECT RESIDENCE”).        The SUBJECT RESIDENCE is

located in a three story hotel that is situated on the south

side of Avenida Del Presidente.       The hotel is tan and green in

color with a brown-red trim.       The hotel room doors are red.

The SUBJECT RESIDENCE is located on the northeast side of the

first story of the hotel and has the numbers “120” painted in

blue on a white background that is affixed to the door that

faces north.




                                        i
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 18 of 28 Page ID #:18



                             ATTACHMENT A-2
VEHICLE TO BE SEARCHED

      The vehicle to be searched is described as a 2005 BMW X5

SUV, black in color, with California license plate NCORJBL (the

“SUBJECT VEHICLE”).




                                        i
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 19 of 28 Page ID #:19



                               ATTACHMENT B

I.    ITEMS TO BE SEIZED
      1.   The items to be seized are evidence, contraband,

fruits, or instrumentalities of violations of 18 U.S.C. § 1704

(possession of a USPS arrow key) and 18 U.S.C. § 1708

(possession of stolen mail) (the “Subject Offenses”), namely:

           a.    Arrow keys, counterfeit arrow keys, partially

made arrow keys, or other tools, key, or devices used to access

USPS mail receptacles.

           b.    Photographs, records, or communications related

to arrow keys, counterfeit arrow keys, partially made arrow

keys, or other tools, keys, or devices used to access USPS mail

receptacles.

           c.    United States mail or mail matter, whether opened

or unopened, that is addressed to any person other than

residents of the SUBJECT RESIDENCE.

           d.    Data, records, or information pertaining to

obtaining, possessing, using, or transferring personal and/or

financial transaction identification information for persons

other than residents of the SUBJECT RESIDENCE, such as names,

addresses, phone numbers, credit and debit card numbers,

security codes, bank account and other financial institution

account numbers, Social Security numbers, email addresses, IP

addresses, and PIN numbers and passwords for financial

institutions or internet service providers (collectively,

“identity information”).




                                        i
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 20 of 28 Page ID #:20



           e.    Data, records, or information reflecting or

referencing purchases using unauthorized identity information,

such as purchases of merchandise, securities, electronic

currency, gift cards, and other items of value.

           f.    Any documents or records relating to any bank

accounts, credit card accounts, or other financial accounts of

persons other than residents of the SUBJECT RESIDENCE;

           g.    Any documents or records containing personal

identifying information for persons other than residents of the

SUBJECT RESIDENCE, such as Social Security numbers, dates of

birth, addresses, bank account numbers, driver’s license

numbers, and credit card numbers;

           h.    United States currency over $1,000 or bearer

instruments worth over $1,000 (including cashier’s checks,

traveler’s checks, certificates of deposit, stock certificates,

and bonds) (including the first $1,000), and precious stones

worth more than $1,000;

           i.    Any documents or records, including receipts,

invoices, bank statements, and credit card statements,

evidencing the purchase of any products or services using

altered, counterfeit, or fraudulent checks, access devices, or

other monetary instruments;

           j.    Any products, goods, or merchandise purchased

with fraudulent checks, access devices, or other monetary

instruments;




                                       ii
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 21 of 28 Page ID #:21



           k.    Any altered, counterfeit, or fraudulent

identifications, checks, access devices, monetary instruments,

or other official documents;

           l.    Any identifications, checks, access devices,

monetary instruments, or other official documents that are not

addressed to, or in the names of, any person identified as a

resident of the SUBJECT RESIDENCE;

           m.    Any tools or equipment, such as computers,

printers, scanners, embossing machines, credit card readers or

encoders, washing chemicals, or imprinting tools, used or

intended to be used, to alter, counterfeit, or create fraudulent

checks, access devices, or other monetary instruments;

           n.    Records of off-site storage locations, including

safe-deposit box keys, records, receipts, or rental agreements

for storage facilities;

           o.    Indicia of occupancy, residency or ownership of

the SUBJECT RESIDENCE and things described in the warrant,

including, but not limited to: forms of personal identification,

records relating to utility bills, telephone bills, loan payment

receipts, rent receipts, trust deeds, lease of rental

agreements, addressed envelopes, escrow documents, keys,

letters, mail, canceled mail envelopes, or clothing (limited to

10 items).

           p.    Any digital device which is itself or which

contains evidence, contraband, fruits, or instrumentalities of

the Subject Offense/s, and forensic copies thereof.




                                       iii
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 22 of 28 Page ID #:22



           q.    With respect to any digital device containing

evidence falling within the scope of the foregoing categories of

items to be seized:

                 i.    evidence of who used, owned, or controlled

the device at the time the things described in this warrant were

created, edited, or deleted, such as logs, registry entries,

configuration files, saved usernames and passwords, documents,

browsing history, user profiles, e-mail, e-mail contacts, chat

and instant messaging logs, photographs, and correspondence;

                 ii.   evidence of the presence or absence of

software that would allow others to control the device, such as

viruses, Trojan horses, and other forms of malicious software,

as well as evidence of the presence or absence of security

software designed to detect malicious software;

                 iii. evidence of the attachment of other devices;

                 iv.   evidence of counter-forensic programs (and

associated data) that are designed to eliminate data from the

device;

                 v.    evidence of the times the device was used;

                 vi.   passwords, encryption keys, biometric keys,

and other access devices that may be necessary to access the

device;

                 vii. applications, utility programs, compilers,

interpreters, or other software, as well as documentation and

manuals, that may be necessary to access the device or to

conduct a forensic examination of it;




                                       iv
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 23 of 28 Page ID #:23



                 viii.        records of or information about

Internet Protocol addresses used by the device;

                 ix.     records of or information about the device’s

Internet activity, including firewall logs, caches, browser

history and cookies, “bookmarked” or “favorite” web pages,

search terms that the user entered into any Internet search

engine, and records of user-typed web addresses.

      2.   As used herein, the terms “records,” “documents,”

“programs,” “applications,” and “materials” include records,

documents, programs, applications, and materials created,

modified, or stored in any form, including in digital form on

any digital device and any forensic copies thereof.

      3.   As used herein, the term “digital device” includes any

electronic system or device capable of storing or processing

data in digital form, including central processing units;

desktop, laptop, notebook, and tablet computers; personal

digital assistants; wireless communication devices, such as

telephone paging devices, beepers, mobile telephones, and smart

phones; digital cameras; gaming consoles (including Sony

PlayStations and Microsoft Xboxes); peripheral input/output

devices, such as keyboards, printers, scanners, plotters,

monitors, and drives intended for removable media; related

communications devices, such as modems, routers, cables, and

connections; storage media, such as hard disk drives, floppy

disks, memory cards, optical disks, and magnetic tapes used to

store digital data (excluding analog tapes such as VHS); and

security devices.



                                        v
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 24 of 28 Page ID #:24



II.   SEARCH PROCEDURE FOR DIGITAL DEVICES


      4.   In searching digital devices or forensic copies

thereof, law enforcement personnel executing this search warrant

will employ the following procedure:

           a.    Law enforcement personnel or other individuals

assisting law enforcement personnel (the “search team”) will, in

their discretion, either search the digital device(s) on-site or

seize and transport the device(s) and/or forensic image(s)

thereof to an appropriate law enforcement laboratory or similar

facility to be searched at that location.         The search team shall

complete the search as soon as is practicable but not to exceed

120 days from the date of execution of the warrant.          The

government will not search the digital device(s) and/or forensic

image(s) thereof beyond this 120-day period without obtaining an

extension of time order from the Court.

           b.    The search team will conduct the search only by

using search protocols specifically chosen to identify only the

specific items to be seized under this warrant.

                 i.    The search team may subject all of the data

contained in each digital device capable of containing any of

the items to be seized to the search protocols to determine

whether the device and any data thereon falls within the list of

items to be seized.     The search team may also search for and

attempt to recover deleted, “hidden,” or encrypted data to

determine, pursuant to the search protocols, whether the data

falls within the list of items to be seized.



                                       vi
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 25 of 28 Page ID #:25



                 ii.   The search team may use tools to exclude

normal operating system files and standard third-party software

that do not need to be searched.

                 iii. The search team may use forensic examination

and searching tools, such as “EnCase” and “FTK” (Forensic Tool

Kit), which tools may use hashing and other sophisticated

techniques.

           c.    If the search team, while searching a digital

device, encounters immediately apparent contraband or other

evidence of a crime outside the scope of the items to be seized,

the team shall immediately discontinue its search of that device

pending further order of the Court and shall make and retain

notes detailing how the contraband or other evidence of a crime

was encountered, including how it was immediately apparent

contraband or evidence of a crime.

           d.    If the search determines that a digital device

does not contain any data falling within the list of items to be

seized, the government will, as soon as is practicable, return

the device and delete or destroy all forensic copies thereof.

           e.    If the search determines that a digital device

does contain data falling within the list of items to be seized,

the government may make and retain copies of such data, and may

access such data at any time.

           f.    If the search determines that a digital device is

(1) itself an item to be seized and/or (2) contains data falling

within the list of other items to be seized, the government may

retain the digital device and any forensic copies of the digital



                                       vii
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 26 of 28 Page ID #:26



device, but may not access data falling outside the scope of the

other items to be seized (after the time for searching the

device has expired) absent further court order.

           g.    The government may also retain a digital device

if the government, prior to the end of the search period,

obtains an order from the Court authorizing retention of the

device (or while an application for such an order is pending),

including in circumstances where the government has not been

able to fully search a device because the device or files

contained therein is/are encrypted.

           h.    After the completion of the search of the digital

devices, the government shall not access digital data falling

outside the scope of the items to be seized absent further order

of the Court.

      5.   The review of the electronic data obtained pursuant to

this warrant may be conducted by any government personnel

assisting in the investigation, who may include, in addition to

law enforcement officers and agents, attorneys for the

government, attorney support staff, and technical experts.

Pursuant to this warrant, the investigating agency may deliver a

complete copy of the seized or copied electronic data to the

custody and control of attorneys for the government and their

support staff for their independent review.

      6.   In order to search for data capable of being read or

interpreted by a digital device, law enforcement personnel are

authorized to seize the following items:




                                      viii
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 27 of 28 Page ID #:27



           a.    Any digital device capable of being used to

commit, further, or store evidence of the offense(s) listed

above;

           b.    Any equipment used to facilitate the

transmission, creation, display, encoding, or storage of digital

data;

           c.    Any magnetic, electronic, or optical storage

device capable of storing digital data;

           d.    Any documentation, operating logs, or reference

manuals regarding the operation of the digital device or

software used in the digital device;

           e.    Any applications, utility programs, compilers,

interpreters, or other software used to facilitate direct or

indirect communication with the digital device;

           f.    Any physical keys, encryption devices, dongles,

or similar physical items that are necessary to gain access to

the digital device or data stored on the digital device; and

           g.    Any passwords, password files, biometric keys,

test keys, encryption codes, or other information necessary to

access the digital device or data stored on the digital device.

      7.   During the execution of this search warrant, law

enforcement is permitted to: (1) depress JOHN GILBO’s thumb

and/or fingers onto the fingerprint sensor of the device (only

when the device has such a sensor), and direct which specific

finger(s) and/or thumb(s) shall be depressed; and (2) hold the

device in front of JOHN GILBO’s face with his or her eyes open

to activate the facial-, iris-, or retina-recognition feature,



                                       ix
Case 8:20-mj-00392-DUTY Document 1 Filed 07/10/20 Page 28 of 28 Page ID #:28



in order to gain access to the contents of any such device.            In

depressing a person’s thumb or finger onto a device and in

holding a device in front of a person’s face, law enforcement

may not use excessive force, as defined in Graham v. Connor, 490

U.S. 386 (1989); specifically, law enforcement may use no more

than objectively reasonable force in light of the facts and

circumstances confronting them.

      8.   The special procedures relating to digital devices

found in this warrant govern only the search of digital devices

pursuant to the authority conferred by this warrant and do not

apply to any search of digital devices pursuant to any other

court order.




                                        x
